Title: VI. “A Dissertation on the Canon and the Feudal Law,” No. 4, 21 October 1765
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, 21 October 1765
       
      
      WE have been afraid to think. We have felt a reluctance to examining into the grounds of our privileges, and the extent in which we have an indisputable right to demand them against all the power and authority, on earth. And many who have not scrupled to examine for themselves, have yet for certain prudent reasons been cautious, and diffident of declaring the result of their enquiries.
      The cause of this timidity is perhaps hereditary and to be traced back in history, as far as the cruel treatment the first settlers of this country received, before their embarkation for America, from the government at Home. Every body knows how dangerous it was to speak or write in favour of any thing in those days, but the triumphant system of religion and politicks. And our fathers were particularly, the objects of the persecutions and proscriptions of the times. It is not unlikely therefore, that, although they were inflexibly steady in refusing their positive assent to any thing against their principles, they might have contracted habits of reserve, and a cautious diffidence of asserting their opinions publickly. These habits they probably brought with them to America, and have transmitted down to us. Or, we may possibly account for this appearance, by the great affection and veneration, Americans have always entertained for the country from whence they sprang—or by the quiet temper for which they have been remarkable, no country having been less disposed to discontent than this—or by a sense they have, that it is their duty to acquiesce, under the administration of government, even when in many smaller matters gravaminous to them, and until the essentials of the great compact are destroy’d or invaded. These peculiar causes might operate upon them; but without these we all know, that human nature itself, from indolence, modesty, humanity or fear, has always too much reluctance to a manly assertion of its rights. Hence perhaps it has happened that nine tenths of the species, are groaning and gasping in misery and servitude.
      
      But whatever the cause has been, the fact is certain, we have been excessively cautious of giving offence by complaining of grievances. And it is as certain that American governors, and their friends and all the crown officers have avail’d themselves of this disposition in the people. They have prevailed on us to consent to many things, which were grosly injurious to us, and to surrender many others with voluntary tameness, to which we had the clearest right. Have we not been treated formerly, with abominable insolence, by officers of the navy? I mean no insinuation against any gentleman now on this station, having heard no complaint of any one of them to his dishonor. Have not some generals, from England, treated us like servants, nay more like slaves than like Britons? Have we not been under the most ignominious contribution, the most abject submission, the most supercilious insults of some custom house officers? Have we not been trifled with, browbeaten, and trampled on, by former governors, in a manner which no king of England since James the second has dared to indulge towards his subjects? Have we not raised up one family, in them placed an unlimitted confidence, and been soothed and battered and intimidated by their influence, into a great part of this infamous tameness and submission? “These are serious and alarming questions, and deserve a dispassionate consideration.”
      This disposition has been the great wheel and the mainspring in the American machine of court politicks. We have been told that “the word ’Rights’ is an offensive expression.” That “the King his ministry and parliament will not endure to hear Americans talk of their Rights.” That “Britain is the mother and we the children, that a filial duty and submission is due from us to her,” and that “we ought to doubt our own judgment, and presume that she is right, even when she seems to us to shake the foundations of government.” That “Britain is immensely rich and great and powerful, has fleets and armies at her command, which have been the dread and terror of the universe, and that she will force her own judgment into execution, right or wrong.” But let me intreat you Sir to pause and consider. Do you consider your self as a missionary of loyalty or of rebellion? Are you not representing your King his ministry and parliament as tyrants, imperious, unrelenting tyrants by such reasoning as this? Is not this representing your most gracious sovereign, as endeavouring to destroy the foundations of his own throne? Are you not putting language into the royal mouth, which if fairly pursued will shew him to have no right to the crown on his own sacred head? Are you not representing every member of parliament as renouncing the transactions at Running­mede, and as repealing in effect the bill of rights, when the Lords and Commons asserted and vindicated the rights of the people and their own rights, and insisted on the King’s assent to that assertion and vindication? Do you not represent them as forgetting that the prince of Orange, was created King William by the People, on purpose that their rights might be eternal and inviolable? Is there not something extremely fallacious, in the common-place images of mother country and children colonies? Are we the children of Great-Britain, any more than the cities of London, Exeter and Bath? Are we not brethren and fellow subjects, with those in Britain, only under a somewhat different method of legislation, and a totally different method of taxation? But admitting we are children; have not children a right to complain when their parents are attempting to break their limbs, to administer poison, or to sell them to enemies for slaves? Let me intreat you to consider, will the mother, be pleased, when you represent her as deaf to the cries of her children? When you compare her to the infamous miscreant, who lately stood on the gallows for starving her child? When you resemble her to Lady Macbeth in Shakespear, (I cannot think of it without horror)
      
       Who “had given suck, and knew
       How tender ’twas to love the Babe that milk’d her.”
       But yet, who could
       “Even while ’twas smiling in her Face,
       Have pluck’d her Nipple from the boneless Gums,
       And dash’d the Brains out.”
      
      Let us banish forever from our minds, my countrymen, all such unworthy ideas of the King, his ministry and parliament. Let us not suppose, that all are become luxurious effeminate and unreasonable, on the other side the water, as many designing persons would insinuate. Let us presume, what is in fact true, that the spirit of liberty, is as ardent as ever among the body of the nation, though a few individuals may be corrupted. Let us take it for granted, that the same great spirit, which once gave Caesar so warm a reception; which denounced hostilities against John ’till Magna Charta was signed; which severed the head of Charles the first from his body, and drove James the second from his kingdom; the same great spirit (may heaven preserve it till the earth shall be no more) which first seated the great grand father of his present most gracious Majesty, on the throne of Britain, is still alive and active and warm in England; and that the same spirit in America, instead of provoking the inhabitants of that country, will endear us to them for ever and secure their good will.
      
      This spirit however without knowledge, would be little better than a brutal rage. Let us tenderly and kindly cherish, therefore the means of knowledge. Let us dare to read, think, speak and write. Let every order and degree among the people rouse their attention and animate their resolution. Let them all become attentive to the grounds and principles of government, ecclesiastical and civil. Let us study the law of nature; search into the spirit of the British constitution; read the histories of ancient ages; contemplate the great examples of Greece and Rome; set before us, the conduct of our own British ancestors, who have defended for us, the inherent rights of mankind, against foreign and domestic tyrants and usurpers, against arbitrary kings and cruel priests, in short against the gates of earth and hell. Let us read and recollect and impress upon our souls, the views and ends, of our own more immediate forefathers, in exchanging their native country for a dreary, inhospitable wilderness. Let us examine into the nature of that power and the cruelty of that oppression which drove them from their homes. Recollect their amazing fortitude, their bitter sufferings! The hunger, the nakedness, the cold, which they patiently endured! The severe labours of clearing their grounds, building their houses, raising their provisions amidst dangers from wild beasts and savage men, before they had time or money or materials for commerce! Recollect the civil and religious principles and hopes and expectations, which constantly supported and carried them through all hardships, and patience and resignation! Let us recollect it was liberty! The hope of liberty for themselves and us and ours, which conquered all discouragements, dangers and trials! In such researches as these let us all in our several departments chearfully engage! But especially the proper patrons and supporters of law, learning and religion.
      Let the pulpit resound with the doctrines and sentiments of religious liberty. Let us hear the danger of thraldom to our consciences, from ignorance, extream poverty and dependance, in short from civil and political slavery. Let us see delineated before us, the true map of man. Let us hear the dignity of his nature, and the noble rank he holds among the works of God! that consenting to slavery is a sacriligious breach of trust, as offensive in the sight of God, as it is derogatory from our own honor or interest or happiness; and that God almighty has promulgated from heaven, liberty, peace, and good-will to man!
      Let the Bar proclaim, “the laws, the rights, the generous plan of power,” delivered down from remote antiquity; inform the world of the mighty struggles, and numberless sacrifices, made by our ancestors, in defence of freedom. Let it be known, that British liberties are not the grants of princes or parliaments, but original rights, conditions of original contracts, coequal with prerogative and coeval with government.—That many of our rights are inherent and essential, agreed on as maxims and establish’d as preliminaries, even before a parliament existed. Let them search for the foundations of British laws and government in the frame of human nature, in the constitution of the intellectual and moral world. There let us see, that truth, liberty, justice and benevolence, are its everlasting basis; and if these could be removed, the superstructure is overthrown of course.
      Let the colleges join their harmony, in the same delightful concern. Let every declamation turn upon the beauty of liberty and virtue, and the deformity, turpitude and malignity of slavery and vice. Let the public disputations become researches into the grounds and nature and ends of government, and the means of preserving the good and demolishing the evil. Let the dialogues and all the exercises, become the instruments of impressing on the tender mind, and of spreading and distributing, far and wide, the ideas of right and the sensations of freedom.
      In a word, let every sluice of knowledge be open’d and set a flowing. The encroachments upon liberty, in the reigns of the first James and the first Charles, by turning the general attention of learned men to government, are said to have produced the greatest number of consummate statesmen, which has ever been seen in any age, or nation. Your Clarendons, Southamptons, Seldens, Hampdens, Faulklands, Sidneys, Locks, Harringtons, are all said to have owed their eminence in political knowledge, to the tyrannies of those reigns. The prospect, now before us, in America, ought in the same manner to engage the attention of every man of learning to matters of power and of right, that we may be neither led nor driven blindfolded to irretrievable destruction. Nothing less than this seems to have been meditated for us, by somebody or other in Great-Britain. There seems to be a direct and formal design on foot, to enslave all America. This however must be done by degrees. The first step that is intended seems to be an entire subversion of the whole system of our Fathers, by an introduction of the cannon and feudal law, into America. The cannon and feudal systems tho’ greatly mutilated in England, are not yet destroy’d. Like the temples and palaces, in which the great contrivers of them, once worship’d and inhabited, they exist in ruins; and much of the domineering spirit of them still remains. The designs and labours of a cer­tain society, to introduce the former of them into America, have been well exposed to the public by a writer of great abilities, and the further attempts to the same purpose that may be made by that society, or by the ministry or parliament, I leave to the conjectures of the thoughtful. But it seems very manifest from the S—p A-t itself, that a design is form’d to strip us in a great measure of the means of knowledge, by loading the Press, the Colleges, and even an Almanack and a News-Paper, with restraints and duties; and to introduce the inequalities and dependances of the feudal system, by taking from the poorer sort of people all their little subsistance, and conferring it on a set of stamp officers, distributors and their deputies. But I must proceed no further at present. The sequel, whenever I shall find health and leisure to pursue it, will be a “disquisition of the policy of the stamp act.” In the mean time however let me add, These are not the vapours of a melancholly mind, nor the effusions of envy, disappointed ambition, nor of a spirit of opposition to government: but the emanations of an heart that burns, for its country’s welfare. No one of any feeling, born and educated in this once happy country, can consider the numerous distresses, the gross indignities, the barbarous ignorance, the haughty usurpations, that we have reason to fear are meditating for ourselves, our children, our neighbours, in short for all our countrymen and all their posterity, without the utmost agonies of heart, and many tears.
     